Order entered September 19, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00537-CV

               DALLAS INDEPENDENT SCHOOL DISTRICT, Appellant

                                             V.

                                 FAIRY ALLEN, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-02580

                                         ORDER
       We GRANT appellant’s September 15, 2016 unopposed motion for an extension of time

to file a reply brief and extend the time to OCTOBER 12, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE